              Case 2:21-cv-00075-RSM Document 31 Filed 07/29/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    CYRIL DAVID DANIEL ORAM, JR.,                      Case No. C21-75RSM

11                  Plaintiff,                           ORDER DENYING MOTIONS FOR
                                                         RECONSIDERATION
12                    v.
13
      ROBERT WILKIE, et al.,
14
                  Defendants.
15
16          This matter comes before the Court on Plaintiff’s Motions for Reconsideration. Dkts.

17   #29 and #30. In these Motions, Plaintiff argues that the Court erred in issuing a Minute Order
18
     striking his Motion to Strike Reply, Dkt. #27. That Minute Order stated:
19
                   By local rule, requests to strike material contained in or attached to
20                 submissions of opposing parties shall not be presented in a separate
                   motion to strike, but shall instead be included in the responsive
21
                   brief, and will be considered with the underlying motion. LCR
22                 7(g). The single exception to this rule is for requests to strike
                   material contained in or attached to a reply brief, in which case the
23                 opposing party may file a surreply requesting that the court strike
24                 the material. However, before filing a surreply, a notice of intent to
                   file a surreply must be filed. LCR 7(g)(1). The surreply "shall be
25                 strictly limited to addressing the request to strike" and "extraneous
                   argument... will not be considered." LCR 7(g)(2). The surreply
26                 shall not exceed three pages. LCR 7(g)(3). Plaintiff has filed a
27                 Motion to strike a reply brief without filing a notice, the filing
                   includes extraneous argument, and it exceeds three pages.
28                 Accordingly, the Court STRIKES this Motion as procedurally



     ORDER DENYING MOTIONS FOR RECONSIDERATION - 1
              Case 2:21-cv-00075-RSM Document 31 Filed 07/29/21 Page 2 of 3




                    improper and will not consider it. No further briefing on the
 1
                    parties' Motions for Summary Judgment is permitted without leave
 2                  of the Court.

 3   Dkt. # 28. Plaintiff now cites to Local Civil Rule 7(g)(5), which states:
 4
                    This rule does not limit a party’s ability to file a motion to strike
 5                  otherwise permitted by the Federal Rules of Civil Procedure,
                    including Fed. R. Civ. P. 12(f) motions to strike material in
 6                  pleadings. The term “pleadings” is defined in Fed. R. Civ. P. 7(a).
 7
     Plaintiff apparently argues that he was moving to strike material in pleadings, not filing a
 8
     surreply. See Dkts. #29 and #30.
 9
10          Motions for reconsideration are disfavored. The court will ordinarily deny such motions

11   in the absence of a showing of manifest error in the prior ruling or a showing of new facts or
12   legal authority which could not have been brought to its attention earlier with reasonable
13
     diligence. LCR 7(h)(1).
14
            Plaintiff’s Motion to Strike, Dkt. #27, was not aimed at striking material contained in
15
16   pleadings as defined by Fed. R. Civ. P. 7(a). He was moving to strike material contained in

17   Defendant’s Reply brief in support of its Motion for Summary Judgment. Plaintiff conflates
18
     answers and motions for summary judgment, but they are distinct types of filings. The briefing
19
     submitted in support of a motion is not a pleading. Accordingly, Local Civil Rule 7(g)(5) does
20
     not apply to this situation. Plaintiff has not otherwise demonstrated manifest error or a showing
21
22   of new facts or legal authority.

23          Accordingly, the Court hereby finds and ORDERS that Plaintiff’s Motions for
24
     Reconsideration, Dkts. #29 and #30, are DENIED.
25
     //
26
27   //

28   //



     ORDER DENYING MOTIONS FOR RECONSIDERATION - 2
           Case 2:21-cv-00075-RSM Document 31 Filed 07/29/21 Page 3 of 3




          DATED this 29th day of July, 2021.
 1
 2
 3
 4
 5
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTIONS FOR RECONSIDERATION - 3
